Lahtinen, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Crew III, J.P., Peters, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.